                       Mark Mattek                                                  18cr161

                                                                                    79582-054

                                                                     Ariel Werner



                             1 and 2 of Superseding Information S1 18 CR 161




21 USC § 846,              Conspiracy to Distribute and Possess with Intent To           9/27/2017          1, 2

841(b)(1)(A) and (C)       Distribute Methamphetamines and Gamma Hydroxybutyric

                           Acid

                                                                 7




              the underlying indictment




                                                                                        7/24/2020




                                                                           Honorable Victor Marrero, U.S.D.J.



                                                                                        7/24/2020




                       Case 2:21-cr-00030-JPS Filed 01/28/21 Page 1 of 7 Document 1-1
                                                                                  2   7
               Mark Mattek
                 18cr161




Time served.




                 Case 2:21-cr-00030-JPS Filed 01/28/21 Page 2 of 7 Document 1-1
                                                                                                         3               7
                Mark Mattek
                 18cr161




3 years on Counts 1 and 2, to run concurrently. The Court recommends that supervision occur in the Eastern District of
Wisconsin.




                   Case 2:21-cr-00030-JPS Filed 01/28/21 Page 3 of 7 Document 1-1
                                                             4     7
Mark Mattek
  18cr161




  Case 2:21-cr-00030-JPS Filed 01/28/21 Page 4 of 7 Document 1-1
                                                                                5         7
            Mark Mattek
             18cr161



(1) YOU WILL PARTICIPATE IN AN OUTPATIENT TREATMENT PROGRAM APPROVED BY THE UNITED STATES
PROBATION OFFICE, WHICH PROGRAM MAY INCLUDE TESTING TO DETERMINE WHETHER YOU HAVE
REVERTED TO USING DRUGS OR ALCOHOL. YOU MUST CONTRIBUTE TO THE COST OF SERVICES RENDERED
BASED ON YOUR ABILITY TO PAY AND THE AVAILABILITY OF THIRD-PARTY PAYMENTS. THE COURT
AUTHORIZES THE RELEASE OF AVAILABLE DRUG TREATMENT EVALUATIONS AND REPORTS, INCLUDING THE
PRESENTENCE INVESTIGATION REPORT, TO THE SUBSTANCE ABUSE TREATMENT PROVIDER.

(2) YOU MUST PARTICIPATE IN AN OUTPATIENT MENTAL HEALTH TREATMENT PROGRAM APPROVED BY THE
UNITED STATES PROBATION OFFICE. YOU MUST CONTINUE TO TAKE ANY PRESCRIBED MEDICATIONS
UNLESS OTHERWISE INSTRUCTED BY THE HEALTH CARE PROVIDER. YOU MUST CONTRIBUTE TO THE COST
OF SERVICES RENDERED BASED ON YOUR ABILITY TO PAY AND THE AVAILABILITY OF THIRD-PARTY
PAYMENTS. THE COURT AUTHORIZES THE RELEASE OF AVAILABLE PSYCHOLOGICAL AND PSYCHIATRIC
EVALUATIONS AND REPORTS, INCLUDING THE PRESENTENCE INVESTIGATION REPORT, TO THE HEALTH
CARE PROVIDER.

(3) YOU SHALL SUBMIT YOUR PERSON, AND ANY PROPERTY, RESIDENCE, VEHICLE, PAPERS, COMPUTER,
OTHER ELECTRONIC COMMUNICATION, DATA STORAGE DEVICES, CLOUD STORAGE OR MEDIA, AND EFFECTS
TO A SEARCH BY ANY UNITED STATES PROBATION OFFICER, AND IF NEEDED, WITH THE ASSISTANCE OF ANY
LAW ENFORCEMENT. THE SEARCH IS TO BE CONDUCTED WHEN THERE IS REASONABLE SUSPICION
CONCERNING VIOLATION OF A CONDITION OF SUPERVISION OR UNLAWFUL CONDUCT BY THE PERSON BEING
SUPERVISED. FAILURE TO SUBMIT TO A SEARCH MAY BE GROUNDS FOR REVOCATION OF RELEASE. YOU
SHALL WARN ANY OTHER OCCUPANTS THAT THE PREMISES MAY BE SUBJECT TO SEARCHES PURSUANT TO
THIS CONDITION. ANY SEARCH SHALL BE CONDUCTED AT A REASONABLE TIME AND IN A REASONABLE
MANNER.

(4) YOU MUST PARTICIPATE IN A COGNITIVE BEHAVIORAL TREATMENT PROGRAM UNDER THE GUIDANCE AND
SUPERVISION OF THE PROBATION OFFICER, UNTIL SUCH TIME AS YOU ARE RELEASED FROM THE PROGRAM
BY THE PROBATION OFFICER.

(5) YOU SHALL CONTINUE COOPERATION PURSUANT TO THE TERMS OF YOUR COOPERATION AGREEMENT
WITH THE GOVERNMENT UNTIL SUCH COOPERATION IS COMPLETE.




               Case 2:21-cr-00030-JPS Filed 01/28/21 Page 5 of 7 Document 1-1
                                                                6   7
Mark Mattek
  18cr161




200.00




                         0.00                     0.00




   Case 2:21-cr-00030-JPS Filed 01/28/21 Page 6 of 7 Document 1-1
                                                                                                  7    7
           Mark Mattek
             18cr161




                            200.00




$30,322.00, pursuant to a separately ordered Consent Preliminary Order of Forfeiture/Money Judgment.




               Case 2:21-cr-00030-JPS Filed 01/28/21 Page 7 of 7 Document 1-1
